Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings provided 3/11/20 have been approved.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are to Adjaoute (20160071017), Horesh (9946629) and Tosar (9710371). Adjaoute provides for an artificial intelligence (AI) machine to improve predictive model algorithims. Adjaoute provides for clustering but does not specify that the clustering is between bugs and test results and does not specify the root cause of failure. Horesh specifies the root cause of failure; but this is just for test failure and he merely mentions a prediction and does not specify AI or clustering. Tosar provides for clustering to a nearest cluster; not between bugs and test results. Tosar also does not specify AI. Furthermore, neither of the references or combination of references teach or suggest the features of training a second machine learning model to predict the root cause of an unclassified failure based on identifying the root cause failure for each cluster and predicting the root cause of the unclassified failure using the second machine learning model. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193